Citation Nr: 1116342	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-28 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from August 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for arthritis of the left knee and determined that new and material evidence sufficient to reopen the Veteran's claim for a back disorder had not been submitted.  The Veteran filed a Notice of Disagreement (NOD) with respect to both denials in April 2008, and a Statement of the Case (SOC) addressing both issues was issued in July 2009.      

When provided notice of the issuance of the July 2009 SOC, the Veteran was informed that he must file his appeal (VA Form 9) within 60 days from the date of the SOC or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action appealed.  However, when the Veteran submitted his VA Form 9 later that month, he indicated that he only desired to appeal the denial of service connection for his back disorder as secondary to his service-connected right knee disability.  Nonetheless, the Decision Review Officer, in an August 2009 request for a statementon the Veteran's behalf from his representative, noted that the issues on appeal were service connection for a left knee disorder and a back disorder.  The Veteran's representative provided a VA Form 646 later that month, which was received within the 60-day period following issuance of the SOC and provided argument regarding both issues.  Both issues were then  certified to the Board.  See August 2009 VA Form 8.  For these reasons, the Board will proceed with appellate review of the claims listed on the first page of the present decision.

The reopened issue of entitlement to service connection for a back disorder and entitlement to service connection for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In the April 2004 rating decision, the RO denied the Veteran's claim of service connection for a back disorder, on the bases that, although the service treatment records (STRs) showed treatment for low back strain in May 1969 with follow-up in June and July of 1969, there was no chronic back disorder shown at the service separation examination.  The RO further explained that there was no current medical evidence of a diagnosis of a back disorder which is related to either to the Veteran's service-connected right knee disability or any back injury which occurred during service.  

2.  Because the Veteran did not perfect his appeal of the April 2004 rating decision, that decision is final.    

3.  Evidence received subsequent to the April 2004 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The April 2004 RO rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  New and material evidence has been presented, and the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

For reasons explained in greater detail below, the Board finds the Veteran's claim to be reopened by way of the submission of new and material evidence.  Thus, with respect to the request to reopen the Veteran's previously denied claim, the Board finds that any possible errors on the part of VA that may exist in fulfilling its duties under the VCAA are rendered moot.

Further, the reopened claim, in addition to the service-connection claim for a left knee disorder, is being remanded for additional evidentiary development.  Thus, no further discussion regarding VA's fulfillment of its duties to notify and assist in the reopened claim is necessary at this time. 

II.  New and Material Evidence

The Veteran requests to reopen his claim of entitlement to service connection for a back disorder.  

As a preliminary matter, the Board notes that the Veteran's current claim involving a back disorder is grounded upon the same factual basis as his previous claim, which was last denied in the April 2004 rating decision.  That decision is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 


In the present case, the Veteran's request to reopen his previously denied claim was filed in December 2006.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In September 2003, the Veteran filed a claim for service connection for a back condition as secondary to his service-connected right knee disability.   In April 2004, service connection for a back condition was denied.  The RO reasoned that, while the STRs showed treatment for low back strain in May 1969 with follow-up in June and July of 1969, there was no chronic back condition shown at the separation examination.  The RO further explained that there was no current medical evidence of a diagnosis of a back disorder that is either related to the Veteran's service-connected right knee disability or any back injury that occurred during service.  

The Veteran received notice of the rating decision and his appellate rights in April 2004, but he did not perfect his appeal of the decision by filing a VA Form 9 or other written communication to that effect.  Thus, the April 2004 rating decision is final under the law.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The pertinent evidence of record at the time of the April 2004 rating decision included the STRs; private treatment records and related correspondence dated from October 1970 to September 2003; the January 2004 VA medical examination report; the March 1981 VA examination report; VA treatment records dated from March 1981 to November 1981; and several written statements from the Veteran. 

The pertinent evidence associated with the claims folder since the April 2004 denial of the claim consists of the January 2008 VA joints examination report; the January 2009 VA spine examination report; private treatment records and related correspondence dated from December 1999 to September 2005; and additional written statements submitted by the Veteran and/or his representative from December 2006 to April 2011.

After careful review of the evidence associated with the claims folder since the April 2004 rating decision, the Board finds that it qualifies as new and material evidence and is, therefore, sufficient to reopen the claim.  In particular, the Veteran's treating orthopaedic surgeon (Dr. J.M.B.) since January of 1999 wrote in a May 2004 letter that, in his best judgment, that the Veteran's osteoarthritis of the knee could exacerbate his back symptoms and the knee replacement, which he underwent, could alter his gait and also cause his back to continue to degenerate progressively along with the standard factors of gravity and time.  Also, in a January 2005 letter, Dr. J.M.B. noted that he had reviewed the SOC wherein it had been stated that the Veteran had complaints of back strain in May 1969.  Dr. J.M.B. responded that the back strain in service could have been the precipitating condition for his current back discomfort.  He explained that a back injury may take several years to degenerate and progress to the point where it is incapacitating.  The Board notes that this evidence, which contains competent medical opinions suggesting a possible link between the Veteran's current back disorder and his service-connected right knee disability, is deemed credible for the purpose of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).


Thus, in summary, the evidence associated with the claims folder since the April 2004 denial may be considered new because it was not before VA at the time of that decision.  In addition, the evidence discussed above is also material because it relates to a previously unestablished fact necessary to substantiate the claim.  Specifically, this evidence includes competent medical opinion evidence suggesting a possible link between the Veteran's currently diagnosed back disorder and his service-connected right knee disability and/or active service.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (in evaluating materiality of newly submitted evidence, Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together with the previous evidence, could at least trigger the duty to assist by providing a medical opinion).

In view of the foregoing, because the Board has determined that new and material evidence has been presented, the Veteran's claim of entitlement to service connection for a back disorder is reopened.  However, as will be explained below, additional development is needed before the Board may proceed to adjudicate the merits of the claim.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a back disorder is reopened.  


REMAND

For the reasons explained above, the Board has now found the Veteran's claim of entitlement to service connection for a back disorder to be reopened by way of the submission of new and material evidence.  After careful review of the record, however, the Board finds that a remand for further evidentiary development of the Veteran's reopened claim, as well as his claim for service connection of a left knee disorder, is required before proceeding to adjudicate the merits of either claim.   

In the present case, the RO afforded the Veteran with a medical examination in connection with his left knee claim in January 2008.  In its examination request, the RO asked the examiner for an opinion regarding the relative probability that the Veteran's left knee disorder is secondary to his right knee disability, and instructed the examiner to provide a complete rationale for the opinion, citing supporting facts from the claims file.  In the January 2008 joints examination report, the examining orthopedist confirmed review of the claims folder and reported relevant findings in his examination of the Veteran.  However, he provided no rationale for his ultimate conclusion that it is not likely that the Veteran's left knee disorder is related to the right, but that the former is merelya natural occurring phenomenon.  

Similarly, when the Veteran underwent another examination with the same examining orthopedist in July 2009 in connection with his claimed back disorder, the examiner confirmed review of the claims folder and reported relevant findings pertaining to his physical examination of the Veteran.  He further concluded that it is not likely that the Veteran's back injury in service is related to his current back disorder.  He also found that any aggravation, as stated by his other doctors, from his total right knee replacement would have to be considered speculative.  However, again, he provided no rationale for his stated conclusion.  

The Court in Barr v. Nicholson, 21 Vet. App. 303, 311(2007) decreed that once VA undertakes the effort to provide an examination, it must provide an adequate one.  Further, in Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  
  
Because the opinions provided by the examining orthopedist are not adequate because they are not supported by a rationale, as pointed out by the Veteran's representative in the April 2011 Informal Hearing Presentation, a remand for a supplemental opinion is necessary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims folder to the January 2008 and July 2009 VA examining orthopedist, Dr. P.A.S. (or another appropriate physician), to obtain a medical nexus opinion, without additional examination, for the Veteran's claimed back and left knee disorders.  If another medical examination is deemed appropriate in order to provide the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in rendering his or her opinion.  In addressing the questions below, the examiner/reviewer's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior medical examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.   Based on review of the claims folder and (prior) examination of the Veteran, the examiner/reviewer should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's left knee disorder has been caused or aggravated by his right knee disability; OR whether such a relationship on a causation or aggravation basis is unlikely (i.e., less than a 50-50 probability).  The examiner/reviewer must provide a supporting rationale for the opinion expressed.  The examiner must further confirm that the claims folder has been reviewed.

b.  Based on review of the claims folder and (prior) examination of the Veteran, the examiner/reviewer should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's back disorder has been caused by or aggravated by his right knee disability, or was caused by, or initially manifested during service, to include consideration of any symptomatology shown therein or any incident or event therein; OR whether such causation, aggravation, or initial manifestation is unlikely (i.e., less than a 50-50 probability).  The examiner/reviewer must provide a supporting rationale for the opinion expressed.  The examiner must further confirm that the claims folder has been reviewed.

c.  The examiner/reviewer should provide a thorough discussion of the Veteran's medical history as it pertains to his claimed left knee and back disorders in the examination report, and include discussion of the following in rendering his or her opinion regarding whether the claimed disorders are causally or etiologically related to service: (1) the STRs dated from May 1969 to July 1969 for a back strain; and (2) the letters from the Veteran's treating orthopedist dated in May 2004 and January 2005 suggesting a possible link between the Veteran's low back disorder and his right knee disability and/or service.  The examiner must further confirm that the claims folder has been reviewed.

d.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition.

f.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board for further consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


